Case: 18-14952   Date Filed: 05/28/2019   Page: 1 of 3


                                                         [DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 18-14952
                         Non-Argument Calendar
                       ________________________

                 D.C. Docket No. 1:18-cr-00104-WS-B-1


UNITED STATES OF AMERICA,

                                                           Plaintiff - Appellee,

                                  versus

CHANEY DARNELL THOMAS,

                                                        Defendant - Appellant.
                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Alabama
                      ________________________

                              (May 28, 2019)

Before TJOFLAT, JILL PRYOR, and ANDERSON, Circuit Judges.

PER CURIAM:
                Case: 18-14952   Date Filed: 05/28/2019   Page: 2 of 3


      The Government moves to dismiss this appeal by reason that Appellant

Chaney Darnell Thomas has waived the right to pursue it. For the reasons

described below, we grant the Government’s motion.

      Thomas pleaded guilty to three counts of drug and firearm offenses. See 18

U.S.C. § 922(g)(1); id. § 924(c)(1)(A); 21 U.S.C. § 841(a)(1). As part of his plea

agreement, he waived both the right to appeal his conviction or his sentence and

the right to file a collateral attack under 28 U.S.C. § 2255. He reserved, however,

his right to timely appeal (1) a sentence imposed in excess of the statutory

maximum, (2) a sentence that upward departs from the sentence prescribed by the

United States Sentencing Guidelines (the “Guidelines”), or (3) a sentence that

varies from the sentence prescribed by the Guidelines, see 28 U.S.C. § 3553(a).

He also reserved his right to claim ineffective assistance of counsel, see U.S.

Const. amend. VI, via both direct appeal and collateral attack. And he reserved all

his rights to appeal should the Government itself choose to initiate an appeal.

      The Guidelines prescribed a range of 262 to 327 months, and the District

Court imposed a sentence of 262 months. Thomas, through counsel, then filed a

timely appeal with this Court on the grounds that his sentence was substantively

unreasonable.

      We enforce a waiver of a right to appeal a sentence so long as the waiver

was made “knowingly and voluntarily.” United States v. Bushert, 997 F.2d 1343,



                                          2
              Case: 18-14952     Date Filed: 05/28/2019    Page: 3 of 3


1350 (11th Cir. 1993). To ensure this requirement is met, we usually require a

district court that accepts a waiver to “specifically discuss[] the sentence appeal

waiver with the defendant during the Rule 11 hearing.” Id. at 1351; see also Fed.

R. Crim. P. 11(b) (outlining the procedural requirements for considering and

accepting a defendant’s plea). The District Court did precisely that.

      The issue that Thomas raises on appeal—the substantive reasonableness of

his sentence—is waived because his sentence of 262 months falls within the

Guidelines range and does not exceed the statutory maximum. He does not

challenge the effectiveness of his counsel. And the Government did not appeal

Thomas’s sentence. As such, Thomas’s appeal is barred by the plain text of his

waiver.

      The Government’s motion to dismiss Thomas’s appeal is GRANTED.

      SO ORDERED.




                                          3